Title: To Thomas Jefferson from John Miller, 26 August 1824
From: Miller, John
To: Jefferson, Thomas

Sir,American Library London
 1824My kind friend, Major Cartwright has entrusted to me a small packet, which he wishes me to forward to you.—As I am not quite sure that the size will admit of its travelling by Mail when it reaches the United States I have thought it right to trouble you with a few lines advising you of it;—that application may be made by your friends in New York in the event of its being left at the Custom House—May I be allowed to add; that I never saw the Major so delighted as on the receipt of your Letter by Mr Gillmour.Mr Washington Irving, with whom I have long had the pleasure of being acquinted, has just launched his New Work, & with every prospect of a great sale; it is in two handsome 8vo  Volumes—With very sincere respect, I am SirYour obedt ServtJohn Miller